Exhibit 10.1







COLLABORATIVE DEVELOPMENT AGREEMENT

Between

Health Enhancement Products Inc.

and

HEPI Pharmaceuticals, Inc.




This Collaborative Development Agreement, effective as of the “Effective Date”
(defined below), confirms the mutual understanding between Health Enhancement
Products Inc., a Nevada corporation (“HEPI”), and HEPI Pharmaceuticals, Inc., a
Delaware corporation (“HEPIPHARM”), each having a place of business at 7740 E.
Evans Road, Suite A101, Scottsdale, AZ 85260.  In this Agreement, HEPI and
HEPIPHARM may also be referred to individually as “Party” and collectively as
“Parties”.




WHEREAS, HEPI possesses compounds that may be suitable for a variety of
therapeutic indications (“HEPI Compounds”);




WHEREAS, HEPIPHARM possesses the capacity to test compounds for a variety of
different therapeutic applications and develop those compounds for medicinal
uses;




WHEREAS, HEPIPHARM is willing to test HEPI Compounds for the evaluation of
therapeutic applications using its assays and standard behavioral and
non-clinical in vivo tests;




WHEREAS, the Parties wish to collaborate to develop and commercialize the HEPI
Compounds under the terms hereinafter set forth;




NOW THEREFORE, in accordance with the foregoing, the Parties intending to be
legally bound hereby agree as follows:




1.0

Definitions.  




1.1

“Affiliates” shall mean, with respect to either party, any corporation, company,
partnership, joint venture or any other entity controlled by, controlling, or
under common control with such party and shall include any corporation, company,
partnership, joint venture, or other entity at least fifty percent (50%) of
whose voting stock or participating profit interest is owned or controlled,
directly or indirectly, by such party, and any corporation, company,
partnership, joint venture, or other entity which owns or controls, directly or
indirectly, at least fifty percent (50%) of the voting stock of such party.




1.2

“Agreement” means this collaboration and license agreement between HEPIPHARM and
HEPI.  





1







--------------------------------------------------------------------------------







1.3

“Analog” shall include without shall include without limitation, any and all
HEPI synthesized (by itself or on its behalf) salts, esters, solvates,
clathrates, prodrugs, polymorphs, isomers, metabolites, homologs, crystal forms,
amorphous forms or co-crystals of any of the foregoing, and other related
structures sufficient to serve as potential backup compounds of the nominated
Pre-Development Candidate.  

1.4

“Combination Product” shall mean any Licensed Product containing one or more
Licensed Compound(s) along with one or more additional active ingredients.

1.5

“Derivative” shall have the meaning ascribed to it in Section 2.6.1.

1.6

“DMF” shall mean the drug manufacturing files as that term is used by the FDA.

1.7

“Effective Date” shall mean the later of (i) the last date of the signatures
below or (ii) the effective date of approval under an applicable Hart Scott
Rodino filing, if required.

1.8

“First Commercial Sale” shall mean, with respect to any Product, the first sale
by a Party hereto, or any of its Affiliates or Sublicensees, to a Third Party
for end use or consumption of such Product in a country after the governing
health regulatory authority of such country has granted Regulatory Approval.
 Sale to an Affiliate or Sublicensee shall not constitute a First Commercial
Sale.

1.9

“FDA” shall mean the US Food and Drug Administration or any successor entity
thereto having the administrative authority to regulate the marketing of human
pharmaceutical products or biological therapeutic products, delivery systems and
devices in the United States of America, and any applicable foreign equivalent
entity within the Territory.

1.10

“Generic Competition” shall mean when any entity, other than HEPIPHARM or its
licensees commences marketing/selling the same or equivalent active
pharmaceutical ingredient(s) as contained in the Licensed Product(s) in any
country where HEPIPHARM or Sublicensees are marketing the Licensed Product(s).

1.11

“IND” shall mean an Investigational New Drug Application filed with the FDA, or
equivalent application or filing filed with any equivalent agency or
governmental authority outside the United State of America (including any
supra-national agency such as in the European Union) necessary to commence human
clinical trials in such jurisdiction.

1.12

“Indemnitees” shall mean a respective Party’s directors, officers, employees and
agents.

1.13

“Inventions” shall mean any inventions or discoveries, whether or not
patentable, made by employees and/or agents of HEPIPHARM or Affiliates of
HEPIPHARM (either solely or jointly with employees and/or agents of HEPI or
Third Parties) that pertain to Licensed Compounds.

1.14

“Joint Research Committee” or “JRC” shall mean the committee described in
Section 2.2 charged with overseeing, monitoring and making decisions relating to
the scientific aspects of the research and development program and the Licensed
Compounds being investigated.





2







--------------------------------------------------------------------------------







1.15

“Know-How” shall mean information, data including without limitation preclinical
and clinical data and results, manufacturing techniques, formulations, processes
and unpatented inventions pertaining to Licensed Compounds.

1.16

“HEPI Compounds” shall mean any compounds that are derived in whole or part from
HEPI’s ProAlgaZyme product or process including all stereoisomers, polymorphs,
prodrugs, Analogs, active metabolites and salts of any of the foregoing along
with any and all related compounds and Analogs disclosed and claimed in HEPI
Patents.

1.17

“Licensed Compound” shall mean the compounds that are derived in whole or part
from HEPI Compounds including all stereoisomers, polymorphs, prodrugs, Analogs,
active metabolites and salts of any of the foregoing along with any and all
related compounds and Analogs disclosed and claimed in HEPI Patents.

1.18

 “Licensed Patents” shall mean HEPI Licensed Patents and HEPIPHARM Licensed
Patents.

1.19

“Licensed Product(s)” shall mean any product or formulation of Licensed Compound
or Combination Product covered by at least one Valid Claim of a Licensed Patent.

1.20

“Licensed Technology” shall mean Licensed Patents and Know-How.

1.21

“Major Country” shall mean the United States, Canada, the United Kingdom,
Germany, France, Sweden, Denmark, Netherlands and Italy.

1.22

“NDA” or “BLA” means an application (whether original, supplementary or
abbreviated) to the FDA, or an equivalent application in other countries of the
Territory, for approval by the FDA or the equivalent governmental agencies in
other countries of the Territory, respectively, necessary for the commercial
sale of a product in such country.  An NDA, together with all supplemental
filings referencing the initial NDA filing shall be deemed one and the same NDA
for purposes of this Agreement.

1.23

“Net Sales” shall mean the total amount received by Party, its Affiliates and
Sublicensees on account of sales of Licensed Product to Third Parties in the
Territory, less the following deductions to the extent actually allowed or
specifically allocated to the Licensed Product by the selling party using
generally accepted International Accounting Standards (“IAS”):

(i)

value added taxes, sales and excise taxes and duties paid or allowed by the
selling party, charge-backs and any other governmental charges imposed upon the
production, importation, use or sale of such Licensed Product;

(ii)

trade, quantity and cash discounts allowed on Licensed Product including charge
back payments, administrative fees, and rebates granted to managed care
organizations, purchasers and reimbursers or to trade customers, including but
not limited, wholesalers and chain and pharmacy buying groups;

(iii)

allowances or credits allowed on account of damaged goods, rejection, returned
goods, retroactive price reductions, withdrawal, recall or relabeling of
Licensed Product; and





3







--------------------------------------------------------------------------------







(iv)

freight, postage, handling, shipping, customs duties and insurance costs, if
they are included in the selling price for the Licensed Product invoiced to
Third Parties or otherwise paid by Third Parties.

1.24

For the avoidance of doubt, for each of the Licensed Products the Net Sales
shall be calculated only once for the first sale of such Licensed Product by
either the selling Party or its Affiliates, sublicensees or distributors, as the
case may be, to a Third Party. A sale of Licensed Product to a wholesaler shall
be regarded as the first sale of the Licensed Product for the purpose of
calculating Net Sales.

1.25

In the event that Licensed Product is sold as a Combination Product, Net Sales
will be calculated by multiplying actual Net Sales (determined above) by the
fraction A/(A+B) where: i) A is the invoice price of Licensed Compound if sold
separately by the selling Party, its Affiliates or Sublicensee(s), during the
applicable Calendar Quarter, and ii) B is the invoice price of any other active
pharmaceutical component(s) in the Combination Product sold separately by the
selling Party, its Affiliates or Sublicensee(s).  If the invoice price B is
unavailable, then the Combination Product Net Sales shall be substituted for the
sum of (A+B).  If the Licensed Compound is not sold separately (i.e. there is no
price for A), then Net Sales of the Combination Product shall be multiplied by
1-(E/F) where E is the invoice price of the other active pharmaceutical
component contained in the Combination Product and F is the invoice price of the
Combination Product and if none of the individual components are sold
separately, then the Net Sales of the Combination Product shall be multiplied by
the fraction one-half (1/2).

1.26

“HEPIPHARM Assays” shall mean HEPIPHARM confidential and proprietary analytical
methods and in vivo testing capabilities capacity for testing compounds for a
variety of different therapeutic applications.

1.27

“HEPIPHARM Assay Inventions” shall have the meaning ascribed to it in Section
3.2.

1.28

“Phase I Clinical Trial” shall mean a human clinical study conducted in
accordance with good clinical practice in a small number of healthy volunteers
or patients designed or intended to establish an initial safety profile,
pharmacodynamics, or pharmacokinetics of a Licensed Product.

1.29

“Phase II Clinical Trial” shall mean a human clinical trial that satisfied the
requirements for a Phase II study as defined in 21 C.F.R. 312.21(b) (or its
successor regulation).

1.30

“Phase III Clinical Trial” shall mean a human clinical trial that satisfied the
requirements for a Phase III study as defined in 21 C.F.R. 312.21(c) (or its
successor regulation).

1.31

“Pre-Development Candidate” shall have the meaning ascribed to it in Section
2.6.

1.32

“HEPIPHARM” shall mean HEPIPHARM Inc. and its Affiliates.





4







--------------------------------------------------------------------------------







1.33

“HEPIPHARM Know-How” shall mean proprietary information, data, and the like
including all preclinical and clinical data, all formulation information, and
manufacturing records pertaining to Licensed Compounds/Licensed Product(s) and
owned or controlled by HEPIPHARM.

1.34

“HEPIPHARM Patents” shall mean HEPIPHARM owned or controlled patents and patent
applications (a) containing at least one claim covering the structure, use,
formulation and/or manufacture of Licensed Product(s) and any other Licensed
Product(s); (b) containing one or more claims covering processes and
intermediates useful in the manufacture of Licensed Compound(s) and any other
Licensed Product(s); and (c) further including those patents and patent
applications listed in Exhibit E2 as updated from time to time.

1.35

“HEPIPHARM Technology” shall mean HEPIPHARM Patents and HEPIPHARM Know-How.

1.36

“Regulatory Approvals” shall mean and include licenses, permits, authorizations
and approvals of, and registrations, filings and other notifications to, any
governmental agency or department within the Territory, including, without
limitation, the United States Food and Drug Administration and the EMEA/European
Commission, as applicable, and including any requisite pricing and reimbursement
approval, necessary or appropriate for the manufacture, production, storage,
distribution, import, transport, marketing, sale and/ or use of Licensed Product
within the Territory.

1.37

“HEPI” shall mean HEPI Inc. and its Affiliates.

1.38

“HEPI Know-How” shall mean proprietary information, data, and the like including
all preclinical and clinical data, all formulation information, and
manufacturing records pertaining to Licensed Compounds/Licensed Product(s) and
owned or controlled by HEPI.

1.39

“HEPI Patents” shall mean HEPI owned or controlled patents and patent
applications (a) containing at least one claim covering the structure, use,
formulation and/or manufacture of Licensed Product(s) and any other Licensed
Product(s); (b) containing one or more claims covering processes and
intermediates useful in the manufacture of Licensed Compound(s) and any other
Licensed Product(s); and (c) further including those patents and patent
applications listed in Exhibit E1 as updated from time to time.

1.40

“HEPI Technology” shall mean HEPI Patents and HEPI Know-How.

1.41

“Sublicensee” shall mean a Third Party to whom a Party hereunder, or any of its
Affiliates, has granted a license or sublicense to develop, make, have made,
use, distribute for sale, promote, market, offer for sale, sell, have sold,
import, or export Licensed Products, beyond the mere right to purchase Licensed
Products from such Party or its Affiliates.  The Parties agree that a Third
Party acquiring all or substantially all of the business of a Party or its
Affiliates, whether by merger, sale of stock, sale of assets, or otherwise,
shall not be a Sublicensee.





5







--------------------------------------------------------------------------------







1.42

“Royalty Term” is shall mean, on a country-by-country basis, that period
beginning with the First Commercial Sale in the applicable country and ending
with the last to expire Licensed Patent issued in such country containing a
Valid Claim covering the composition, manufacture and/or use of Licensed Product
or an intermediate thereof.

1.43

“Territory” shall mean worldwide.

1.44

“Third Party” shall mean any other party that is independent from HEPIPHARM and
its Affiliates or HEPI or its Affiliates.

1.45

“Valid Claim” shall mean an issued claim that has been maintained and is
enforceable and not been invalidated, withdrawn, dedicated or ruled
unenforceable by a court of last resort or pursuant to a ruling for which an
appeal can still be timely made.




2.0

Development Collaboration.

2.1

Timeline.  The Parties shall begin a five year research collaboration, renewable
by mutual consent for an additional five year term, to perform the collaborative
research.  The research collaboration shall be governed by a Joint Research
Committee as set forth in Section 2.2.

2.2

Joint Research Committee. Promptly after the Effective Date, the Parties shall
form a Joint Research Committee to oversee and govern the collaboration.  Each
party shall be represented in the JRC by three (3) delegates.  One of the three
members from each Party shall be identified such Party as its Head Delegate.
 The JRC shall meet not less frequently than quarterly. Within ninety (90) days
after the Effective Date of this Agreement, the JRC shall develop a research
plan based on Appendixes A and B.

2.2.1

All decisions of the JRC shall require the agreement of both Head Delegates.  In
the event that the JRC cannot reach agreement on an issue, HEPI’s CSO and
HEPIPHARM’s VP, Drug Discovery will work in good faith to reach agreement within
twenty (20) days.  If at the end of such twenty day period the Parties have not
reached agreement, HEPI’s CEO and HEPIPHARM’s EVP, Research and Development will
work in good faith to reach agreement within an additional fifteen (15) days.
 If the Parties fail to reach a good faith agreement at the end of such fifteen
day period, HEPIPHARM shall have the tie-breaking vote.

2.2.2

HEPI Compounds that are not nominated to the Lead Optimization Phase (Section
2.6) by the JRC shall be returned to HEPI, with no further licensing rights or
obligations (except as set forth in Section 3.1) to the other Party.

2.3

Delivery of Material.  HEPI shall deliver to HEPIPHARM adequate quantities of
HEPI Compounds and Derivatives, identified via code number only, for testing in
HEPIPHARM Assays. HEPI Compounds and Derivatives shall be: chemically diverse;
computationally predicted to be drug-like; and of greater than 85% purity.





6







--------------------------------------------------------------------------------







2.3.1

HEPI shall provide, if available, information on doses, routes of administration
and compound solubility for those formulations that have previously been tested
in vivo.

2.3.2

HEPIPHARM in consultation with HEPI shall determine the appropriate dose,
pre-treat time, routes of administration, and compound solubility for those
formulations that have not previously been tested in vivo.

2.4

Screening Phase.

2.4.1

HEPIPHARM Assay Screening: HEPIPHARM shall undertake HEPIPHARM Assays and such
other standard behavioral and non-clinical in vivo tests as it deems useful on
HEPI Compounds and shall promptly after completing such tests provide to HEPI a
written statement identifying possible therapeutic applications with therapeutic
class probability estimates on each such HEPI Compound. It is understood that
HEPIPHARM will not provide descriptive information concerning HEPIPHARM Assays
beyond such identification of possible applications and estimates.  Based on
such estimates, the Joint Research Committee identified in Section 2.2, may
identify up to 5% of such HEPI Compounds as worthy of further testing by HEPI
via standard behavioral and other non-clinical in vivo tests.  HEPI Compounds so
identified shall herein be called “Hits”.

2.4.2

Standard Non-Clinical Testing:  HEPIPHARM shall perform two (2) to three (3)
standard behavioral and other non-clinical in vivo tests routinely performed at
HEPIPHARM on each Hit.  Upon completion of the foregoing tests, HEPIPHARM will
provide HEPI with methodology, statistically analyzed results, and raw data from
such tests.

2.4.2.1

If a Hit shows positive results in at least one standard behavioral test, then
the JRC may elect to nominate that Hit as a “Positive Hit”, and the Parties
shall proceed to the Pre-Optimization Phase with that Positive Hit.

2.4.3

HEPIPHARM Compounds:  If a HEPIPHARM Compound shows positive results in at least
one standard behavioral test, and HEPIPHARM elects to include the compound in
this collaboration, then the JRC may elect to nominate that HEPI Compound as a “
Positive Hit”, and the Parties shall proceed to the Pre-Optimization Phase with
that Positive Hit.

2.5

Pre-Optimization Phase:

2.5.1

Patent Search:  HEPI shall conduct a patent search for each Positive Hit, and
advise HEPIPHARM’s patent counsel of the results of the same.  On a
compound-by-compound basis, if the patent search results for a Positive Hit are
acceptable to the JRC, it shall be deemed a “Confirmed Hit” and the Parties
shall proceed with the Pre-Optimization Phase scientific testing set forth in
Section 2.5.2.2. below.

2.5.2

 Testing: During the Pre-Optimization Phase, for each Positive Hit:

2.5.2.1

HEPIPHARM shall test the Positive Hit’s target binding profile and determine
preliminary pharmacokinetics,





7







--------------------------------------------------------------------------------







2.5.2.2

HEPIPHARM shall perform in vivo superiority testing to determine whether the
Positive Hit has an improved efficacy and/or safety profile compared to existing
drugs having such therapeutic application(s) (collectively, the
“Pre-Optimization Results”).

2.5.2.3

Based on the Pre-Optimization Results, the JRC may elect to nominate a Positive
Hit as a “Lead”.  The Parties shall take each such Lead into a Lead Optimization
Phase.

2.6

Lead Optimization Phase: The first step of a Lead Optimization Phase shall be an
agreement by the JRC on the criteria by which a compound shall be judged in
determining it to be a successful product of a Lead Optimization Phase (and thus
a “Pre- Development Candidate”). Criteria that shall be considered include
target binding profiles, potency, and confirmed efficacy and superiority.  At a
minimum, the criteria outlined in Appendix C: Pre-requisites for Nomination of
Research Compounds for Pre Development Candidacy will apply, along with other
criteria selected by the parties. During the Lead Optimization Phase, for each
Lead:

2.6.1

HEPIPHARM shall design, and conduct or have conducted, at HEPIPHARM’s expense,
synthesis and in vitro testing of derivatives, metabolites, homologs, and
isomers, and other structures of a Lead sufficient to serve as potential backup
compounds for that Lead (“Derivatives”).

2.6.2

HEPIPHARM shall perform HEPIPHARM Assays or an applicable standard automated
behavioral test routinely provided by HEPIPHARM on not more than 600 Derivatives
for one (1) Lead, not more than 700 Derivatives in the aggregate for two (2)
Leads, not more than 800 Derivatives in the aggregate for three (3) Leads, not
more than 900 Derivatives in the aggregate for four (4) Leads, and not more than
1000 Derivatives in the aggregate for five (5) Leads, unless otherwise
determined by the JRC provided however that if the JRC determines more than one
behavioral test is to be run per Lead program then HEPIPHARM shall not be
obligated to run any such additional test(s) unless it agrees with such
determination. HEPIPHARM shall promptly after completing such tests provide to
HEPI a written statement identifying possible therapeutic applications with
therapeutic class probability estimates on each such Derivative and the results
of a similarity analysis versus the Derivative’s corresponding to a Lead.

2.6.3

HEPIPHARM shall also design, conduct and pay for in vivo behavioral testing,
designed to determine whether a Derivative meets the JRC’s Pre-Development
Candidate criteria as outlined in Appendix C on up to five (5) Derivatives per
Lead unless otherwise determined by the JRC and agreed to by HEPI.





8







--------------------------------------------------------------------------------







2.7

HEPIPHARM will screen HEPI Compounds using HEPIPHARM Assays, determine the
probability threshold of each such HEPI Compound having a particular therapeutic
application(s) or belonging to a therapeutic class, undertake standard
behavioral and non-clinical in vivo tests on certain of such HEPI Compounds as
have been mutually chosen by the Parties to be so tested, and, to the extent
that such tests so dictate, thereafter proceed to Pre-Optimization and Lead
Optimization tasks as herein described and further outlined in Appendix B.

2.8

It is understood that HEPIPHARM will not provide descriptive information beyond
identification of possible applications and probability estimates from HEPIPHARM
Assays in connection with the collaboration and the Additional Testing in
section 6 or for any other purpose.  Based on such estimates, the Parties will
determine the standard behavioral and other preclinical in vivo tests to use to
confirm the results from HEPIPHARM Assays.  HEPIPHARM will provide HEPI with
methodology and statistically analyzed results from such standard behavioral and
non-clinical in vivo tests.

3.0

Intellectual Property.

3.1

Except as otherwise provided in Section 3.2. below, any and all discoveries and
inventions, whether or not patentable, conceived during and in the course of the
collaboration (“Program Intellectual Property”) shall be solely owned by HEIPI.

3.2

HEPIPHARM Assay Inventions.  Notwithstanding anything to the contrary and for
the avoidance of doubt, all inventions and know-how specifically related to
HEPIPHARM Assays that do not rely on HEPI Compounds or Derivatives (“HEPIPHARM
Assay Inventions”), shall be excluded from Program Intellectual Property and
shall remain the exclusive property of HEPIPHARM, provided, however, that
information arising from the Collaboration shall be and remain subject to
confidentiality obligations.

3.3

Restricted Disclosure.  HEPI will not disclose to HEPIPHARM the identity of HEPI
Compounds or any Derivatives except when and to the extent such disclosure is
necessary to effect the Collaboration, any provision of the agreement relating
thereto, or to comply with legal requirements.  HEPI shall maintain in the files
of its outside counsel, a list including structural information of all HEPI
Compounds in order to confirm the identity of such during the term of the
agreement and for a period ending five (5) years thereafter.

3.4

Licensing of Program Intellectual Property.  Program Intellectual Property shall
be subject to licensing by one Party to the other or by both Parties to third
parties (along with respective necessary background intellectual property rights
to enable such party to make, use and sell the applicable HEPI Compounds) in
accordance with the respective Development Scenario followed, as described in
Section 8 below.  The Party licensing Program Intellectual Property from the
other Party relating to a Licensed Series (as defined in Section 8 below) shall
assume all future costs associated with preparation, prosecution, maintenance,
defense and enforcement of such Program Intellectual Property that are incurred
after the effective date of the applicable License Agreement.








9







--------------------------------------------------------------------------------







4.0

Development Scenarios.

4.1

HEPIPHARM Development Scenario:

4.1.1

Upon successful nomination of a Pre-Development Candidate as described in
Section 4c above, HEPIPHARM shall purchase from HEPI an exclusive option
exercisable for ninety (90) days at HEPIPHARM’s discretion to take an exclusive
license under any and all intellectual property owned or controlled solely or
jointly by HEPI to make, have made, develop, use, sell, or have sold the
Pre-Development Candidate and all Analogs thereof, wherein the term “Analog”
shall include without limitation, any and all HEPIPHARM synthesized (by itself
or on its behalf) salts, esters, solvates, clathrates, prodrugs, polymorphs,
isomers, metabolites, homologs, and other related structures sufficient to serve
as potential backup compounds of the nominated Pre-Development Candidate.
 Collectively, a Pre-Development Candidate and its Analogs shall be a “Licensed
Series”

4.1.2

As payment for the foregoing exclusive option on the first Licensed Series,
HEPIPHARM shall make a one-time payment of $1.0 million to HEPI within
forty-five (45) calendar days of the effective date of the option.  The
exclusive option fee for each subsequent Licensed Series will be subject to an
option fee of $0.5 million.

4.1.3

HEPIPHARM shall make the following milestone and royalty payments to HEPI for
each Licensed Series for which HEPIPHARM exercises its exclusive option;

Upon HEPIPHARM’s exercise of the exclusive option for a Licensed Series

$0.5 million ($0 if it is the first Licensed Series and the $ 1.0 million option
payment was made)

Filing of IND or equivalent

$1.5 million

Initiation of Phase II trial

$2.0 million

Initiation of Phase III trial

$4.0 million

Launch of a Licensed Series product

$8.0 million

Royalty on annual net sales

10%. minimum, subject to terms in Section 6.6   

A one-time milestone payment the first time annual net sales of the Licensed
Series product exceeds $200 million

$2.0 million




*Milestones are to be paid only one time for each Licensed Series, irrespective
of the existence of back-up compounds or the potential for additional
indications.  Running royalties shall be paid on each compound/product that is
sold even if it is in the same Licensed Series.











10







--------------------------------------------------------------------------------







4.2

HEPI Development Scenario:

4.2.1

If HEPIPHARM does not notify HEPI that it is exercising its exclusive option
within ninety (90) days from a successful nomination of a Pre-Development
Candidate, then HEPI may take an exclusive license under any and all
intellectual property owned or controlled solely or jointly by HEPIPHARM to
make, have made, develop, use, sell, or have sold the Pre-Development Candidate
and all Analogs thereof.  Collectively, a Pre-Development Candidate and it
Analogs shall be a “Licensed Series”.

4.2.2

HEPI shall make the following milestone and royalty payments to HEPIPHARM for
each Licensed Series for which HEPI exercises its exclusive option:

Upon the grant of an exclusive license for a Licensed Series

$0.5 million

Filing of IND or equivalent

$1.0 million

Initiation of Phase II trial

$1.5 million

Initiation of Phase III trial

$2.0 million

Launch of a Licensed Series Product

$2.0 million

Royalty on annual net sales

3%.  

A one-time milestone payment the first time annual net sales of the Licensed
Series product exceeds $200 million

$1.0 million




*Milestones are to be paid only one time for each Licensed Series, irrespective
of the existence of back-up compounds or the potential for additional
indications.  Running royalties shall be paid on each compound/product that is
sold even if it is in the same Licensed Series.

4.3

Non-Development Scenario:

4.3.1

If neither Party elects to pursue a Pre-Development Candidate, the Parties may
jointly cooperate to license a third party, which may include a period of joint
development.





11







--------------------------------------------------------------------------------







4.3.2

If the Parties wish to out-license the Pre-Development Candidate and/or its
Analogs, HEPIPHARM shall have the option to pursue and complete a licensing
arrangement with a third party whereby rights under each Party’s respective
applicable background intellectual property and any pertinent Program
Intellectual Property are included and whereby the Parties shall share equally
in the incremental costs after the Pre-Development Candidate has been identified
and benefits from such licensing arrangement.  If after one (1) year, no license
agreement is in prospect, or after two (2) years a licensing agreement has not
been finalized, and both Parties still wish to out-license the Pre-Development
Candidate and/or its Analogs, then HEPI has the option to take over the
out-licensing effort. The Party leading the out-licensing effort shall have no
authority to enter a binding agreement without the consent of the other party.
 For any license agreement with a third party, both Parties must execute and be
a party to the license agreement.




5.0

License.

5.1

License Grant.  Subject to the terms and limitations of this Agreement, HEPI
hereby grants to HEPIPHARM an exclusive license in the Territory to use HEPI
Technology to develop, make, have made, use, offer for sale, sell, import and
export Licensed Products. Such license shall include the right to sublicense
subject to HEPI’s approval, not to be unreasonably withheld or delayed.

5.2

Subject to the participation payment under Section 4.6 below, HEPIPHARM shall
have the right to grant written sublicenses to its Affiliates and Third Parties
on conditions that the written sublicense agreement incorporates the obligations
of HEPIPHARM under Sections 3.1, 3.3 and 4.13 of this Agreement.

5.3

In furtherance of the rights and licenses granted by HEPI to HEPIPHARM under
this Agreement, within thirty (30) days after the Effective Date of this
Agreement, HEPI will furnish to HEPIPHARM a data package that shall include the
HEPI Know How. HEPIPHARM shall not use any of the HEPI Know How furnished by
HEPI under this Section 5.3 for any purpose whatsoever except as specifically
authorized in this Agreement, or as otherwise specifically authorized in writing
by HEPI.  In connection with the data package, HEPI shall provide HEPIPHARM with
sufficient quantities of ProAlgaZyme at no cost to HEPIPHARM.  HEPI shall ship
the ProAlgaZyme to a HEPIPHARM designated address as soon as practicable
following the Effective Date hereof.








12







--------------------------------------------------------------------------------







6.0

Developer’s Obligations.


6.1

HEPIPHARM shall use commercially reasonable efforts to conduct testing of the
HEPI Compound and to develop, manufacture, have manufactured, register and
commercialize the Licensed Product in the Major Countries. “Commercially
reasonable efforts” as used herein shall mean such reasonable, diligent, good
faith efforts of HEPI to accomplish such objective as generally would be used in
the pharmaceutical industry by companies of like size and available resources to
accomplish a similar objective, for a product owned by it or to which it has
rights, which is of similar market potential at similar stage in its development
or product life, taking into account issues of safety and efficacy, product
profile, the competitiveness of the marketplace, the proprietary position of the
Compound or Licensed Product, the regulatory structure involved, the
profitability of the applicable products, and other relevant factors.
Commercially reasonable efforts shall be mutually determined on a
market-by-market basis and Licensed Product-by-Licensed Product basis, and it is
anticipated that the level of efforts will change over time, reflecting changes
in the status of the Licensed Product and the market involved.  If, in any
particular country, HEPIPHARM, or as the case may be its Affiliates or
sublicensees, at any time during the term of this Agreement does/do not use
commercially reasonable efforts to develop, make, have made, use, offer for
sale, sell, import and export Licensed Products, HEPI shall be entitled to make
the license granted pursuant to Section 2.1 of this Agreement in such country
non-exclusive as to such country, upon written notice to HEPIPHARM unless
HEPIPHARM shall have taken material steps to cure any deficiency in such efforts
which have been specified in such written notice, further provided that for each
country that HEPI takes back non-exclusive license rights, HEPI shall be liable
to HEPIPHARM for using commercially reasonable efforts and paying to HEPIPHARM
milestones and royalties in connection with HEPI’s (including any HEPI
sublicensee) development efforts, if any, and Net Sales of Licensed Product
pursuant to the same terms in this Agreement .mutatis mutandis for which
HEPIPHARM would have been liable hereunder if such development, sublicense and
sales rights and obligations had remained with HEPIPHARM.  If the Parties are in
disagreement whether commercially reasonable efforts have been used, and the
Parties are unable to reach amicable agreement on such issues after involving
its respective upper management, then the matter shall be submitted for
resolution pursuant to the mechanism set forth in Exhibit F.  In the event of a
determination that a Party has failed to use reasonable commercial efforts, the
only legal remedy for such a determination shall be conversion of the license in
the applicable countries to a non-exclusive right, or termination of the
applicable license, as provided herein, unless the party failing to use
commercially reasonable efforts shall promptly have undertaken material steps to
cure such deficiency.





13







--------------------------------------------------------------------------------







6.2

After the First Commercial Sale in the Territory, HEPIPHARM shall furnish HEPI
with quarterly reports of all of HEPIPHARM’ sales of Licensed Products under
this Agreement. Each such quarterly report shall (i) be furnished to HEPI
together with payment of royalties in accordance with Section 4.8 within sixty
(60) days after the close of the calendar quarter to which it corresponds; and
(ii) state HEPIPHARM’, its Affiliates’ and its licensees’ total revenues from
sales of the Licensed Products, broken down by country, during the calendar
quarter, the Net Sales derived by HEPIPHARM, its Affiliates and its licensees
from such sales, the royalties payable by HEPIPHARM to HEPI with respect to such
Net Sales pursuant to Section 4.6 of this Agreement, the calculations that
determine the royalty due hereunder, the exchange rate used, all other
information necessary to account for and accurately compute all compensation due
HEPI under this Agreement. In addition, commencing as of the calendar year
following the date of the First Commercial Sale in the Territory, HEPIPHARM
shall provide HEPI within sixty (60) days after the close of a calendar year
with a summary of its marketing activities performed in the Major Countries in
the previous calendar year and its marketing plans and a sales forecast for that
calendar year.

6.3

HEPIPHARM shall inform HEPI as soon as possible, however not later than within
fourteen (14) days following the occurrence of a milestone event of such
milestone events. Milestone payments are to be paid within thirty (30) days
after HEPI’s receipt of an invoice issued by HEPIPHARM for such milestone
payment.

6.4

Subject to Section 6.0 below, all fees payable by HEPIPHARM to HEPI under
Sections 4.1, 4.2 and 4.3 hereof are non-refundable upon expiration or
termination of this Agreement for any reason whatsoever. None of the fees paid
by HEPIPHARM to HEPI under Sections 4.1, 4.2 and 4.3 may be credited against any
of HEPIPHARM’ payment obligations under Sections 4.5 and 4.6 hereof.

6.5

In case HEPIPHARM grants sublicenses under the license granted under Section 2.1
hereof and in accordance with the terms of this Section 4.5, HEPIPHARM shall
make to HEPI a participation payment of any lump sum, periodic or other
consideration (other than running royalties) received by HEPIPHARM from
sub-licensees including, but not limited to, advance royalties, sub-licensee
fees, marketing rights, or other consideration paid for the authorization to use
the HEPI Patent Rights and/or promote HEPI Know-How to develop, manufacture,
have manufactured, market, distribute, advertise, promote, use, sell or offer
for sale Licensed Products.  The participation payment shall be twenty percent
(20%) for any sublicenses granted after the Effective Date. For the avoidance of
doubt, the foregoing obligation shall not apply in respect of any sums received
from sub-licensees on which HEPIPHARM has paid or is obliged to pay royalties
pursuant to Section 4.6 hereof. In case the participation payment is less than
the total of the milestones set forth in Section 4.2, HEPIPHARM shall pay HEPI
the lesser of (i) 50% of what HEPIPHARM receives or (ii) the milestones set
forth in Section 4.2; such determination to be made on a cumulative basis at
each milestone event set forth in Section 4.2.





14







--------------------------------------------------------------------------------







6.6

During the first thirty-six (36) months after the first commercial sale of a
HEPI compound HEPIPHARM shall pay HEIPI in addition to the milestone payments
set forth above section 4.1.3, royalties of ten percent (10%) on the first
70,000,000 of aggregate annual Net Sales of HEIPI Compounds and 13.5% on
aggregate Net Sales between 70,000,001 and 150,000,00 and 17.5% on aggregate
annual Net Sales in excess of 150,000,00 in all countries for so long as (a) the
manufacture, use or sale of HEIPI Compounds are covered by a Valid Claim, or (b)
there is no significant generic competition that causes a reduction of Net Sales
of HEPI Compounds by thirty (30) percent or more in any twelve period.  After
the expiration of the first thirty-six (36) months after first commercial sale,
HEPIPHARM will pay HEPI royalties of ten percent (10%) on the first $60,000,000
of aggregate annual Net Sales of HEPI Compounds and 13.5% on aggregate annual
Net Sales between $60,000,001 and $120,000,000 and 17.5% on aggregate annual Net
Sales in excess of $120,000,00 or so long as (a) the manufacture, use or sale of
HEIPI Compounds are covered by a Valid Claim, or (b) there is no significant
generic competition that causes a reduction of Net Sales of Compound by thirty
(30) percent or more in any twelve period.

6.7

Royalty payments shall be made on a country-by-country and a Licensed
Product-by-Licensed Product basis for the lifetime of such HEPI Patent Rights,
in which the Licensed Product falls, or for a period of ten (10) years from the
date of First Commercial Sale of such Licensed Product in the respective
country, whichever term is longer. In countries in which the Licensed Product is
not covered by valid HEPI Patent Rights, and provided, however, such Licensed
Product has Generic Competition in such country and further provided such
generics in the aggregate achieve a market share in wholesale unit volume of at
least twenty percent (20%) in such country, the applicable royalty rate for
Licensed Products sold in such country shall be half the rate that would be
applicable without Generic Competition.

6.8

All payments by HEPIPHARM to HEPI under this Agreement shall be paid in U.S.
Dollars to the following account:




Bank, ………………..

Bank Code:

Account Number:

SWIFT:

IBAN




 

In the event that any consideration or Net Sales invoiced by HEPIPHARM, its
Affiliates or its sublicensees are received in any currency other than U.S.
dollars, for purposes of calculating the consideration or royalties payable by
HEPIPHARM under Sections 4.5 and 4.6 hereof, such Net Sales shall be converted
into U.S. dollars at the rate of exchange between the currency in which such Net
Sales were received and the U.S. dollar prevailing rate as set by CitiBank at
noon or published in the Wall Street Journal (East Coast Edition) on the last
day of the calendar quarter in which such Net Sales were received by HEPIPHARM,
its Affiliates or its sublicensees.





15







--------------------------------------------------------------------------------







6.9

Participation payments or royalties under Sections 4.5 and 4.6 shall be paid on
a calendar quarterly basis. Each quarterly payment by HEPIPHARM under Sections
4.5 and 4.6 shall be paid within sixty (60) days after the close of the calendar
quarter to which it corresponds.

6.10

In the event that any fee payable by HEPIPHARM under Sections 4.1, 4.2 or 4.3 is
not paid to HEPI on or before the due date therefore, as specified herein, or
any quarterly consideration or royalty payment under Sections 4.5 and 4.6 is
overdue, the unpaid overdue amount shall bear interest, at a rate equal to the
LIBOR rate plus two (2) percentage points.

6.11

All payments by HEPIPHARM to HEPI under this Section 4 shall be paid in full,
without deduction for any sales, use, excise or other similar taxes. All
payments are exclusive of value added tax, which shall if applicable, be
invoiced separately. In the event that HEPIPHARM is required to withhold any
taxes on any amount payable to HEPI hereunder, under the applicable laws of any
country within the Territory, HEPIPHARM shall at HEPI’s request use all
commercially reasonable efforts to obtain and furnish HEPI with official tax
receipts, or other evidence of payment of such withholding taxes, sufficient to
permit HEPI to demonstrate the payment of such withholding taxes, in order to
establish HEPI’s right to a credit for such withholding taxes against HEPI’s
income tax liability. HEPIPHARM shall provide HEPI, at its expense, with all
assistance reasonably requested by HEPI in connection with any application to
any competent tax authorities in any country within the Territory to qualify for
the benefit of a reduced rate of withholding taxation under any applicable
Double Tax Treaty.

6.12

For the term of this Agreement and for a term of three (3) years after a
quarterly report under Section 3.3 above is due, HEPIPHARM shall maintain
complete and accurate books and records of account, in accordance with generally
accepted accounting principles, of all transactions and other business
activities under this Agreement, sufficient to confirm the accuracy of all
reports furnished by HEPIPHARM to HEPI under Section 3.3 hereof, and all
payments by HEPIPHARM to HEPI under this Section 4. Upon reasonable written
notice to HEPIPHARM an independent, certified public accountant of international
repute, designated by HEPI, reasonably acceptable to HEPIPHARM and under
standard confidentiality obligations to HEPIPHARM, shall have the right once per
calendar year to audit such previously unaudited books and records of account of
HEPIPHARM, solely in order to confirm the accuracy and completeness of all such
reports and all such payments. HEPI shall bear all costs and expenses incurred
in connection with any such audit; provided, however, that if any such audit
reveals a variance of five percent (5%) or more between the total amount of
payments actually due and the amount of payments made to HEPI, then, in addition
to paying the full amount of such underpayment, plus accrued interest in
accordance with Section 4.11 hereof, HEPIPHARM shall reimburse HEPI for all such
external costs and expenses reasonably incurred.

6.13

No more than one royalty shall be paid per unit of Licensed Compound regardless
of the number of patents which may be deemed to cover such Licensed Compound or
the number of countries involved in its manufacture, use and/or sale.





16







--------------------------------------------------------------------------------







6.14

If the manufacture, use or sale of any Licensed Compound/Licensed Product
requires (in the reasonable judgment of the party engaged in commercialization
of such Licensed Compound/Licensed Product) a license under one or more third
party patents, then fifty percent (50%) of the royalties due thereunder may be
deducted from the royalties due hereunder provided however, that the royalties
due hereunder shall in no cases be reduced by more than fifty percent (50%).

7.0

Patent Enforcement and Defense.

7.1

Infringers.  Each party shall inform the other promptly in writing of any
alleged infringement of any of Licensed Patents by a Third Party, including all
details then available.  Each Party shall have the first right exercisable in
its discretion, but shall not be obligated, to prosecute at its own expense any
such infringement relating to its own Licensed Patents.  The Parties shall
cooperate fully by joining as a party plaintiff at their own expense if required
to do so by law to maintain such action and by executing and making available
such documents as may reasonably be requested.  No settlement, consent judgment
or other voluntary final disposition of the suit which raises any adverse
consequences upon HEPI Patents or the revenue to HEPI may be entitled to receive
hereunder may be entered into without HEPI’s explicit prior written consent,
which shall not be unreasonably withheld or delayed.  A delay beyond thirty (30)
days shall be considered consent.

7.1.1

If HEPIPHARM elects to prosecute any infringement of any HEPI Patents, HEPIPHARM
may deduct fifty percent (50%) of the litigation costs from royalties due to
HEPI.  In no event may the royalties payable to HEPI be reduced by more than
fifty percent (50%) in any one year.  If the permissible deduction of fifty
percent (50%) of prosecution costs exceeds the royalty due in any one year, the
deduction may be carried forward and deducted from royalties in subsequent
years, provided that the annual royalty payable to HEPI is never reduced by more
than fifty percent (50%).

7.1.2

Recoveries or reimbursements from infringement actions commenced by HEPIPHARM
shall be distributed as follows:  (i) HEPI shall be reimbursed for any royalty
payments withheld according to the preceding paragraph; (ii) HEPI and HEPIPHARM
shall be reimbursed for their respective litigation costs; (iii) any remaining
recoveries or reimbursements shall be retained by HEPIPHARM and shall be subject
to payment of royalties pursuant to Article 4 hereof as if the retained recovery
or reimbursement were Net Sales by HEPIPHARM.





17







--------------------------------------------------------------------------------







7.1.3

If HEPI has not taken legal action based on HEPI Patents, within one hundred
twenty (120) days of written notification from HEPIPHARM of infringement
thereof, or if HEPI elects not to continue prosecuting any legal action against
an infringer of HEPI Patents, HEPIPHARM shall have the right, but shall not be
obligated, to prosecute at its own expense such infringement, and HEPI may join
HEPIPHARM as a plaintiff at the expense of HEPI.  In any infringement action so
commenced or continued by HEPIPHARM, all recoveries shall be distributed as
described in Section 6.1.2.

7.2

Declaratory Judgment/Oppositions/Infringements. If (i) any declaratory judgment,
opposition or other legal action alleging invalidity or non-infringement of any
of the Licensed Patents, or (ii) any legal action alleging infringement by the
manufacture, use or sale of Licensed Compound(s)/Licensed Product(s) of any
Third Party patent, shall be brought against either Party (solely or together
with the other Party), then with respect to (i) each Party shall be responsible
for controlling the defense of its respective Licensed Patents at its expense
but shall reasonably consider input from the other Party, and with respect to
(ii) HEPIPHARM shall be responsible for controlling the defense of Licensed
Compound(s)/Licensed Product(s) at its expense but shall reasonably consider
input from HEPI.

7.3

HEPIPHARM Enjoined:  If HEPIPHARM is threatened, enjoined or otherwise
prohibited from making, having made, importing, exporting, using, offering for
sale or selling any Licensed Product as a result of alleged infringement of a
Third Party patent in any country of the Territory, then (i) HEPIPHARM shall be
excused from any commercially reasonable efforts required in connection with
such Licensed Product and shall have the immediate right to cease making, using
or selling the Licensed Product in the applicable country; and (ii) HEPIPHARM
shall have the right to delete such country from the Territory on ten (10) days
prior written notice and upon such deletion shall have no further right under
applicable HEPI Patents to make, use and sell Licensed Product in such deleted
country.

7.4

Patent Maintenance.  Each Party shall be solely responsible for the preparation,
filing, prosecution and maintenance of its Patents.

7.5

Cooperation.  HEPIPHARM and HEPI agree to cooperate in any patent infringement,
opposition or in any reissue or reexamination proceedings and to make their
respective employees, documents and records available as needed on a timely
basis. HEPIPHARM agrees to fully cooperate with HEPI at its request in having
HEPI Patents listed in the FDA Orange Book.  Each Party shall bear the costs
incurred in any opposition, re-issue or re-examination proceeding involving its
respective Licensed Patents.

7.6

Hart-Scott Rodino Filing. HEPIPHARM and HEPI agree to cooperate and to share in
the costs of the determination of whether to file, and if so determined, the
preparation, filing and completion of any Hart-Scott Rodino, European Commission
and/or other filing that in HEPI’s reasonable opinion should be effected in
connection with this Agreement.





18







--------------------------------------------------------------------------------







8.0

Termination.

8.1

Right to Terminate.   

8.1.1

The Parties may terminate this Agreement by mutual written agreement at any
time.

8.1.2

HEPIPHARM shall have the right upon sixty (60) days written notice to terminate
its development and/or marketing of Licensed Compounds and Licensed Products
hereunder.

8.1.3

Both Parties shall have the right to terminate this Agreement upon sixty (60)
days written notice due to material breach by the other Party provided:

(i)

that such written notice specifies the material breach complained of;

(ii)

that such material breach has not been cured, or substantial steps taken to cure
such material breach during such sixty (60) day period; and

(iii)

that no filing has been made under the alternative dispute resolution provisions
set forth in Exhibit F requesting a determination that such alleged breach was
not a breach, was not material or has been substantially cured or curing steps
taken during such sixty (60) day period if such dispute has not been amicably
resolved by the intervention of the Parties’ respective upper management within
sixty (60) days of one Party’s notice to the other requesting such intervention
and resolution.  

If there is disagreement whether a material breach has occurred or whether
substantial steps are being taken to cure such breach, then the matter shall be
submitted for dispute resolution pursuant to the procedure set forth in Exhibit
F for a determination of whether a material breach has occurred, whether such a
breach has been cured and/or whether substantial step(s) to cure has(have) taken
place entitling a termination.

8.1.4

Both Parties shall have the immediate right to terminate this Agreement in the
event that the application for Hart-Scott Rodino approval is denied or the
waiting period following a second request for information expires without
approval having been given.





19







--------------------------------------------------------------------------------







8.2

Effect of Termination

8.2.1

In the event HEPIPHARM exercises its right to terminate under Section 8.1.2,
HEPI shall have the right, exercisable upon thirty (30) days written notice to
HEPIPHARM, to undertake or complete the development and/or commercialization of
Licensed Product under the benefit of a license under HEPI Licensed Technology
and subject to the royalty and milestone financial terms and related provisions
hereof mutatis mutandis.  Within thirty (30) days after receiving such notice,
HEPIPHARM shall deliver to HEPI the HEPIPHARM Know-How and the license under
HEPIPHARM Licensed Technology shall thereupon be deemed effective.

8.2.2

In the event of a termination under Section 8.1 and HEPI does not exercise its
rights to continue development and/or commercialization under Section 7.2.1,
then this Agreement shall fully terminate save for any payment obligations
accruing before, and remaining unpaid at, the effective date of termination and
save for any obligations which by their terms survive termination.

9.0

Confidentiality.  Each Party agrees to keep confidential and not to use, except
for the purposes of this Agreement, information from the other which is
identified as Confidential or which under the circumstances would be commonly
understood to be confidential.  These obligations of confidentiality and non-use
shall continue at all times during the Term of this Agreement and for seven (7)
years thereafter but shall not apply to information which (i) is in the public
domain by use and/or publication before its receipt from the disclosing Party;
(ii) was already in the receiving Party’s possession prior to receipt from the
disclosing party as evidenced by its prior physical records; (iii) becomes part
of the public domain subsequent to its receipt from the disclosing Party other
than by breach by the receiving Party hereunder; (iv) is required to be
disclosed by court order; or (v) is properly obtained by the receiving Party
from a third party which has a valid right to disclose such information to the
receiving Party without an attached confidentiality obligation.  

10.0

Representations and Warranties:  

10.1

HEPI Warranties. HEPI makes the following representations and warranties with
respect to this Agreement:

10.1.1

Corporate Power and Authorization:  HEPI represents and warrants that it is duly
organized, validly existing and in good standing under the state of Delaware,
that it has full corporate power and authority to enter into this Agreement and
to carry out its provisions, and that there are no outstanding agreements,
assignments, or encumbrances in existence that are inconsistent with the
provisions of this Agreement.





20







--------------------------------------------------------------------------------







10.1.2

Licensed Activity: HEPI represents and warrants that Exhibit B1 is a complete
list of all relevant HEPI Patents with respect to Licensed Compound(s), that it
has full and complete right, title and interest to such patents and that there
are and have been no conflicting claims with respect to ownership thereof; and
that all inventors thereof have assigned their full right, title and interest
thereto to HEPI.

10.1.3

Enforceable.  To the best of HEPI’s knowledge, the HEPI Patents have been
maintained during their full patent term and are not invalid or unenforceable,
in whole or in part except to the extent they have reached the end of their term
and that HEPI owns the HEPI Patents and has the right to enforce same.

10.1.4

Synthesis Free and Clear.  To the best of HEPI’s knowledge, the route of
synthesis of Licensed Compound(s) which form part of HEPI Know- How do not
infringe any Third Party patents and HEPIPHARM’s practice thereof will not
interfere with or infringe any intellectual property rights owned or possessed
by any Third Party,

10.1.5

No Claims. There are no claims, judgments or settlements against or owed by HEPI
or pending or threatened claims or litigation relating to the HEPI Patents or
HEPIPHARM Know-How.

10.2

HEPIPHARM Warranties.  HEPIPHARM makes the following representations and
warranties with respect to this Agreement:

10.2.1

Corporate Power and Authorization:  HEPIPHARM represents and warrants that it is
duly organized, validly existing and in good standing under the laws of the
State of Delaware, that it has full corporate power and authority to enter into
this Agreement and to carry out its provisions, and that there are no
outstanding agreements, assignments or encumbrances in existence that are
inconsistent with the provisions of this Agreement.








21







--------------------------------------------------------------------------------







11.0

Liability.  Each Party warrants that it has the right to deliver its respective
Licensed Patents and Know-how for licensing to the other Party hereunder and to
a Third Party as part of a sublicense and shall indemnify, defend and hold the
other Party and its Indemnitees harmless against any breach of such warranty and
any claims arising out of its actions or failure to act under this Agreement.
 For this indemnity to be effective, the Party requesting indemnification must
provide to the indemnifying Party timely knowledge of any such claim and the
full opportunity to defend against such claim.  EACH PARTY RECOGNIZES THAT THE
LICENSED PATENTS AND KNOW-HOW ARE SUPPLIED “AS IS” AND ARE PROVIDED WITHOUT
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
WARRANTY, EXPRESS OR IMPLIED. EACH PARTY ACKNOWLEDGES THAT THE NEW APPLICATIONS
FOR HEPI COMPOUNDS ARE UNPROVEN, THAT IT MAY FAIL PRE-CLINICAL OR CLINICAL
DEVELOPMENT, MAY NOT SUCCEED IN THE MARKETPLACE AND THAT THE COMBINED
INTELLECTUAL PROPERTY PACKAGE MAY BE UNLICENSABLE OR THAT THE TERMS OF ANY
LICENSE TO A THIRD PARTY MAY DEVIATE SUBSTANTIALLY FROM THOSE WHICH MAY BE
ANTICIPATED BY THE PARTIES. Each Party agrees that neither party shall have any
liability to the other for special, consequential or punitive damages or for
lost profits.  Notwithstanding anything herein to the contrary, neither Party
shall have any liability to the other in excess of any amount it has received or
paid under this Agreement.




12.0

Survival.  The provisions of Sections 7.2, 8, and 10-20 and all definitions
relating thereto shall survive termination or expiration of this Agreement.

13.0

Notices.  Any notices required or provided by the terms of this Agreement shall
be in writing, addressed in accordance with this paragraph, and shall be
delivered personally or sent by certified or registered mail, return receipt
requested, postage prepaid or by nationally-recognized express courier services
providing evidence of delivery.  The effective date of any notice shall be the
date of first receipt by the receiving Party.  Notices shall be sent to the
address first given above or to such other address/addressee as the Party to
whom notice is to be given may have provided to the other Party in writing in
accordance with this provision.







If to HEPIPHARM:

President

7740 E. Evans Road, Suite A101

Scottsdale, AZ  85260

Phone:  (480) 731-9100

Fax:   (480) 385-3801




If to HEPI:

Thomas D. Ingolia, CEO

7740 E. Evans Road, Suite A101

Scottsdale, AZ  85260

Phone:  (480) 731-9100

Fax:   (480) 385-3801




With copy to:

Brown Rudnick Berlack Israels LLP

One Financial Center





22







--------------------------------------------------------------------------------







Boston, MA  02111

Attention:  John G. Nossiff, Jr.

Phone:  (617) 856-8200

Fax:  (617) 856-8201




15.0

Governing Law/Dispute Resolution.  This Agreement shall be construed in
accordance with the laws of The State of Delaware and the patent laws of the
respective country granting the patent in question, without reference to
provisions of conflicts of laws.  Any dispute between the parties arising under
or in connection with this Agreement shall be submitted to the exclusive
jurisdiction of the competent courts of The State of Delaware, for all matters
except those specified in Sections 3.1 and 7.1.3 which shall be resolved
pursuant to Exhibit F.

 

16.0

Entire Agreement.  This Agreement, together with any Appendixes and Exhibits
attached hereto and specifically referenced herein, constitutes the entire
agreement between the Parties with respect to the subject matter set forth
herein and supersedes and replaces any and all previous arrangements and
understandings, whether oral or written, between the parties with respect.  Any
amendment or modification to this Agreement shall be of no effect unless made in
a writing signed by an authorized representative of each Party.




17.0

Publicity/Use of Names.  No disclosure of the terms of this Agreement may be
made by either Party, and no Party shall use the name of the other Party without
the prior express written permission of the other Party, except as may be
required by law and except that each Party shall have the right to identify the
other and the general nature of this Agreement in order to facilitate the
purposes hereof but in such case no information shall be provided publicly with
respect to the financial terms except as permitted above.




18.0

Assignment. Neither Party may assign its rights (other than the right to receive
money) or obligations under this Agreement without the prior written consent of
the other Party.  Any such purported assignment shall be void except that each
Party shall have the right to assign without prior consent to an entity
acquiring all or substantially all of its business to which this Agreement
pertains.  In any assignment, the assignor shall guarantee the performance of
the assignee to the other Party hereto.




19.0

Severability. The provisions of this Agreement are severable, and if any
provisions hereof shall be determined to be invalid or unenforceable by a court
of competent jurisdiction, the remaining provisions shall continue in full force
and effect.








23







--------------------------------------------------------------------------------







20.0

Force Majeure.  Neither Party shall be liable to the other or deemed in default
hereunder for failure or delay in fulfilling its obligations hereunder when such
failure or delay is due to causes beyond the control of the Party including
without limitation, acts of God; war; civil commotion; terrorism; destruction of
facilities by fire, flood, earthquake or storm; labor disturbances; epidemic;
and failure of public utilities or common carriers.  The Party so affected shall
give notice to the other Party and to the extent reasonably possible shall use
reasonable efforts to minimize the duration of any force majeure.




21.0

Independent Contractor. The relationship between HEPIPHARM and HEPI is one of
independent contractor and not one of partnership, principal and agent, employer
and employee, joint ventures or otherwise.  Neither party shall have the power
or right to bind or obligate the other.













The remainder of this page has been intentionally left blank.





24







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the date of the last
signature set forth below.







HEPI Pharmaceuticals, Inc.

Health Enhancement Products Inc.







BY: /s/ Thomas D. Ingolia                           

BY:  /s/ Thomas D. Ingolia                             

       HEPI Pharmaceuticals, Inc.

Health Enhancement Products Inc.

       authorized representative

authorized representative

         

TITLE:  President                                         

TITLE:  Chief Executive Officer                     







DATE:   February 20, 2007

DATE:  February 20, 2007














25







--------------------------------------------------------------------------------













Exhibit E

Licensed Patents










24230/3/2

PCT

Pending

 

20-Apr-2005

 

Country:

Canada

 

 

 

 

Title:

METHOD OF PREPARATION AND USE OF FIBRINOLYTIC ENZYMES IN THE TREATMENT OF
DISEASE

  

 

 

 

 

 

24230/3/2

PCT

Pending

 

 

 

European Patent Convention

 

 

 

 

Title:

METHOD OF PREPARATION AND USE OF FIBRINOLYTIC ENZYMES IN THE TREATMENT OF
DISEASE

  

 

 

 

 

24230/3/2

ORD

NAT PHASE

US05/13375

20-Apr-2005

 

Country:

Patent Cooperation Treaty

 

 

 

 

Title:

METHOD OF PREPARATION AND USE OF FIBRINOLYTIC ENZYMES IN THE TREATMENT OF
DISEASE

  

 

 

 

 

24230/3/1

PRO

Expired

60/565,011

23-Apr-2004

 

Country:

United States of America

 

 

 

 

Title:

METHOD OF PREPARATION AND USE OF FIBRINOLYTIC ENZYMES IN THE TREATMENT OF
DISEASE

  

 

 

 

 

24230/3/2

PCT

Pending

11/587,266

23-Oct-2006

 

Country:

United States of America

 

 

23-Jan-2007

 

Title:

METHOD OF PREPARATION AND USE OF FIBRINOLYTIC ENZYMES IN THE TREATMENT OF
DISEASE)

  

 

 

 

 

24230/3/3

PRO

Expired

60/719,025

21-Sep-2005

 

Country:

United States of America

 

 

 

 

Title:

COMPOSITION AND USE OF PHYTO-PERCOLATE FOR TREATMENT OF DISEASE

  

 

 

 

 

 

24230/3-4/1

ORD

Pending

US06/46320

04-Dec-2006

 

Country:

Patent Cooperation Treaty

 

 

 

 

Title:

COMPOSITION AND USE OF PHYTO-PERCOLATE FOR TREATMENT OF DISEASE

 

 

31 month EP deadline (BRBI)             

02-Jul-2008

  

 

 

 

 

24230/3-4/

ORD

Pending

11/606,676

30-Nov-2006

 

Country:

United States of America

 

 

 

 

Title:

COMPOSITION AND USE OF PHYTO-PERCOLATE FOR TREATMENT OF DISEASE

  

 

 

 

 

24230/3-4/1

PRO

Expired

60/741,774

02-Dec-2005

 

Country:

United States of America

 

 

 

 

Title:

COMPOSITION AND USE OF PHYTO-PERCOLATE FOR TREATMENT OF DISEASE














26







--------------------------------------------------------------------------------







Exhibit F




Alternative Dispute Resolution/Arbitration Procedure




The parties recognize that a bona fide dispute as to certain matters may arise
from time to time during the term of this Agreement which relates to either
party’s rights and/or obligations.  To have such a dispute resolved by this
Alternative Dispute Resolution (ADR) provision, a party must send written notice
of the dispute to the other party for attempted resolution by good faith
negotiations between their respective presidents (or their equivalents) of the
affected subsidiaries, divisions, or business units within twenty-eight (28)
days after such notice is received (all references to “days” in this ADR
provision are to calendar days).  If the matter has not been resolved within
twenty-eight (28) days of the notice of the dispute, or if the parties fail to
meet within such twenty-eight (28) days, either party may initiate an ADR
proceeding as provided herein.  The parties shall have the right to be
represented by counsel in such a proceeding.




1.

To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR.  Within fourteen (14) days after
receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR.




2.

Within twenty-one (21) days following receipt of the original ADR notice, the
parties shall select a mutually acceptable neutral expert to preside in the
resolution of any disputes in this ADR proceeding.  If the parties are unable to
agree on a mutually acceptable neutral within such period, either party may
request the American Arbitration Association (AAA) to select a neutral pursuant
to the following procedures:




(a)

The AAA shall submit to the parties a list of not less than five (5) candidates
within fourteen (14) days after receipt of the request, along with a Curriculum
Vitae for each candidate.  No candidate shall be an employee, director, or
shareholder of either party or any of their subsidiaries or Affiliates.




(b)

Such list shall include a statement of disclosure by each candidate of any
circumstance likely to affect his or her impartiality.




(c)

Each party shall number the candidates in order of preference (with the number
one (1) signifying the greatest preference) and shall deliver the list to the
AAA within seven (7) days following receipt of the list of candidates.  If a
party believes a conflict of interest exists regarding any of the candidates,
the party shall provide a written explanation of the conflict to the AAA along
with its list showing its order of preference for the candidates.  Any party
failing to return a list of preferences on time shall be deemed to have no order
of preference.  




(d)

If the parties collectively have identified fewer than three (3) candidates
deemed to have conflicts, the AAA shall designate as neutral the candidate for
whom the parties collectively have indicated the greatest preference.  If a tie
shall result between two candidates, the AAA may designate either candidate.  If
the parties collectively have identified three (3) or more candidates deemed to
have conflicts, the AAA shall review the explanations regarding conflicts, and,
in its sole discretion, may either (i) immediately designate as the neutral the
candidate for whom the parties collectively have indicated the greatest
preference, or (ii) issue a new list of not less than five (5) candidates, in
which case the procedures set forth in subparagraphs 2(a) 2(d) shall be
repeated.








27







--------------------------------------------------------------------------------







3.

No earlier than twenty-eight (28) days or later than fifty-six (56) days after
the selection, the neutral shall hold a hearing to resolve each of the issues
identified by the parties.  The ADR proceeding shall take place at a location
agreed upon by the parties.  If the parties cannot agree, the neutral shall
designate a location other than the principle place of business of either party
or any of their subsidiaries or Affiliates.




4.

At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral:




(a)

a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;




(b)

a list of any witnesses such party intends to call at the hearing, and a short
summary of the anticipated testimony of each witness;




(c)

a proposed ruling on each issue to be resolved, together with a request for a
specific damage award or other remedy for each issue.  The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue.




(d)

a brief in support of each party’s proposed rulings and remedies provided that
the brief shall not exceed twenty (20) pages.  This page limitation shall apply
regardless of the number of issues raised in the ADR proceeding.




Except as expressly set forth in subparagraphs 4(a) 4(d), no discovery shall be
required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.




5.

The hearing shall be conducted on two (2) consecutive days and shall be governed
by the following rules:




(a)

Each party shall be entitled to five (5) hours of hearing time to present its
case.  The neutral shall determine whether each party has had the five (5) hours
to which it is entitled.




(b)

Each party shall be entitled, but not required, to make an opening statement, to
present regular and rebuttal testimony, documents or other evidence, to cross
examine witnesses, and to make a closing argument.  Cross examination of
witnesses shall occur immediately after their direct testimony, and cross
examination shall be charged against the party conducting the cross examination.




(c)

The party initiating the ADR shall begin the hearing and, if it chooses to make
an opening statement, shall address not only issues it raised but also any
issues raised by the responding party.  The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
 Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.  




(d)

Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.




(e)

Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances.  Affidavits prepared for purposes of the ADR
hearing also shall not be admissible.  As to all other matters, the neutral
shall have sole discretion regarding the admissibility of any evidence.








28







--------------------------------------------------------------------------------







6.

Within seven (7) days following completion of the hearing, each party may submit
to the other party and the neutral a post hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages.  This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.




7.

The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing.  Such ruling shall adopt in its entirety
the proposed ruling and remedy of one of the parties on each disputed issue but
may adopt one parties proposed rulings and remedies on some issues and the other
party’s proposed rulings and remedies on other issues.  The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.  




8.

The neutral shall be paid a reasonable fee plus expenses.  These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all expert witness fees and expenses), the fees and expenses of
a court recorder, and any expenses for a hearing room, shall be paid as follows:




(a)

If the neutral rules in favor of one party on all disputed issues in the ADR,
the losing party shall pay 100% of such fees and expenses.




(b)

If the neutral rules in favor of one party on some issues, and the other party
on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties.  The neutral shall allocate the fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.




9.

The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.  




10.

Except as provided in paragraph 9 and except as to such disclosure which is
required by applicable law or regulation, the existence of the dispute, any
settlement negotiations, the ADR hearing, any submissions (including exhibits,
testimony, proposed rulings, and briefs), and the rulings shall be deemed
Confidential Information.  The neutral shall have the authority to impose
sanctions for unauthorized disclosure of Confidential Information.








29





